     Case 1:20-cv-01007-NONE-BAM Document 24 Filed 11/02/20 Page 1 of 3


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
      OBALEET SARGONY, et al.,                           Case No. 1:20-cv-01007-NONE-BAM
 8
                         Plaintiffs,                     ORDER CONSOLIDATING CASES,
 9                                                       GRANTING LEAVE TO FILE
              v.                                         CONSOLIDATED COMPLAINT, AND
10                                                       CONTINUING SCHEDULING
      SUTTER HEALTH, et al.,                             CONFERENCE
11
                         Defendants.
12

13    CHRISTINA BONICARLO, et al.,
                                                         Case No. 2:20-cv-01795-JAM-AC
14                       Plaintiffs,
15            v.
16    SUTTER HEALTH, et al.,
17                       Defendants.
18

19

20          On October 22, 2020, counsel filed a stipulation seeking to consolidate Obaleet Sargony,

21   et al. v. Sutter Health, et al., Case No. 1:20-cv-01007-NONE-BAM and Christina Bonicarlo, et

22   al. v. Sutter Health, et al., Case No. 2:20-cv-01795-JAM-AC. (Doc. No. 23.) The parties’

23   stipulation further requested that (1) plaintiffs be granted leave to file a consolidated complaint;

24   (2) the Court set a briefing schedule for any motion to dismiss; (3) any future cases relating to the

25   subject matter of the consolidated cases be automatically consolidated with the above-captioned

26   cases by the Clerk of Court; (4) the Court appoint Lead Plaintiffs for the putative class; and (5)
     the Court appoint Co-Lead Interim Counsel for the putative class. Having considered the parties’
27
     requests, the stipulation is GRANTED IN PART AND DENIED IN PART as follows.
28
                                                        1
     Case 1:20-cv-01007-NONE-BAM Document 24 Filed 11/02/20 Page 2 of 3


 1          Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, “[i]f actions before the
 2   court involve a common question of law or fact, the court may: (1) join for hearing or trial any or
 3   all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to
 4   avoid unnecessary cost or delay.” In exercising its discretion, the court “weighs the saving of

 5   time and effort consolidation would produce against any inconvenience, delay, or expense that it

 6   would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984). Here, the court finds

 7   that the above-captioned actions involve the same or similar parties, claims, and questions of fact

 8   or law, and that consolidation will avoid unnecessary costs and duplication of proceedings. Thus,

 9   good cause exists to grant the parties’ stipulation and consolidate these cases.

10          The parties have further stipulated to allow plaintiffs to file a consolidated complaint to

11   serve as the operative complaint in the consolidated action. In light of the consolidation of the

12   above-referenced cases and in order to avoid unnecessary cost and delay, the Court finds that

13   plaintiffs should be allowed to file a consolidated complaint. See Fed. R. Civ. P. 16(b)(4); Fed.

14   R. Civ. P. 42(a)(3). Additionally, the Court will set a briefing schedule for any motion to dismiss
     as requested by the parties.
15
            The remainder of the parties’ stipulation is denied.
16
        Accordingly, IT IS HEREBY ORDERED that:
17
            1.      Obaleet Sargony, et al. v. Sutter Health, et al., Case No. 1:20-cv-01007-NONE-
18
     BAM and Christina Bonicarlo, et al. v. Sutter Health, et al., Case No. 2:20-cv-01795-JAM-AC
19
     shall be consolidated for all purposes, including trial, pursuant to Rule 42(a);
20
            2.      The Clerk of the Court is directed to file this order in Obaleet Sargony, et al. v.
21
     Sutter Health, et al., Case No. 1:20-cv-01007-NONE-BAM and Christina Bonicarlo, et al. v.
22
     Sutter Health, et al., Case No. 2:20-cv-01795-JAM-AC;
23
            3.      All future filings shall be in the lead case Obaleet Sargony, et al. v. Sutter Health,
24
     et al., Case No. 1:20-cv-01007-NONE-BAM. No further filings shall be made in Christina
25
     Bonicarlo, et al. v. Sutter Health, et al., Case No. 2:20-cv-01795-JAM-AC. Future captions
26
     should indicate the lead case number 1:20-cv-01007-NONE-BAM;
27
            4.      Pursuant to the parties’ stipulation, plaintiffs may file and serve a consolidated
28
                                                         2
     Case 1:20-cv-01007-NONE-BAM Document 24 Filed 11/02/20 Page 3 of 3


 1   complaint within seven (7) days of the date of this Order. Defendants’ response to the
 2   consolidated complaint shall be filed and served within sixty (60) days of filing and service of the
 3   consolidated complaint. Opposition to any motion to dismiss filed by Defendants shall be due
 4   within thirty (30) days of filing of the motion and any reply shall be due within twenty-one (21)

 5   days of filing of the opposition; and

 6          5.      The Initial Scheduling Conference currently set for 11/19/2020 is CONTINUED to

 7   March 18, 2021, at 9:00 AM in Courtroom 8 (BAM) before the undersigned. If the parties

 8   determine that an earlier Initial Scheduling Conference would be suitable to the needs of the case,

 9   they should submit an appropriate request to advance the conference, including suggested dates

10   on which the parties will be available to hold the conference. A Joint Scheduling Conference

11   Report, carefully prepared and executed by all counsel, shall be electronically filed in full

12   compliance with the requirements set forth in the Order Setting Mandatory Scheduling

13   Conference (Doc. No. 3) one (1) full week prior to the Scheduling Conference, and a copy shall

14   be emailed, in Word format, to bamorders@caed.uscourts.gov. The parties may appear at the
     Scheduling Conference by telephone with each party suing the following dial-in number and
15
     passcode: dial-in number 1-877-411-9748; passcode 3219139.
16

17
     IT IS SO ORDERED.
18

19      Dated:     November 2, 2020                            /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        3
